Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kellam, J.), rendered June 11, 1987, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant failed to move to vacate his plea on the ground that he was unable to hear and understand the proceedings because of a hearing infirmity, this issue is not preserved for appellate review as a matter of law (see, People v Pellegrino, 60 NY2d 636). In any event, reversal on this ground is not warranted in the exercise of our interest of justice jurisdiction. A review of the record indicates that the defendant was able to hear and understand the plea proceedings, as evidenced by his appropriate responses to all questions. While at sentencing the defendant mentioned that he was being treated for a hearing problem, he did not state when this purported hearing infirmity manifested itself. Mangano, J. P., Lawrence, Kooper and Rosenblatt, JJ., concur.